DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the amendment filed on 02/22/2022. Applicant has amended claims 9, 17, and 22; canceled claim 10; and added claims 25-29. Claims 9 and 11-29 are pending and examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
equidistantly disposed circumferentially about the stud” – specifically, equidistantly – is not supported in the specification. Paragraph [0047] of the specification merely states “the angled impingement holes 208 may be arranged in a same rotating direction around the stud 200”. This does not imply that the angled impingement holes are arranged equidistantly around the stud. Furthermore, the drawings do not show this limitation either. Figures 4 and 5 merely show the flow directions of air exiting from the angled impingement holes. The flow directions do not indicate an equidistant arrangement of angled impingement holes around the stud.
Regarding claims 28-29, the limitation “the air exits the angled impingement hole at the first area” is not supported in the specification. The claimed “first area” was defined in claims 9 and 17 as ”between the stud and the first stand-off pin”. However, Figure 3 of the disclosure shows angled impingement hole 208 directly above stand-off pin 204. This implies that the air of angled impingement hole 208 does not exit at the area between stud 200 and stand-off 204, but rather at an area between two adjacent stand-off pins.
As a result, these limitations are new matter because they were added to claims 25 and 28-29, but the subject matter of said limitations was not described in the specification or shown in the drawings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12-17, and 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0313004 A1), in view of Gerendas (US 2017/0298824 A1).
Regarding claim 9, Chang teaches (Figures 5 and 6) a liner and shell assembly (60,62 – Figure 5) for use in a combustor section (56 – Figure 1) of a gas turbine engine (20 – Figure 1), the liner and shell assembly (60,62) comprising:
a panel (72,74) configured to at least partially define a combustion chamber (66 – Figure 2);
a shell (68,70) comprising a first side (top surface) facing away from the panel (72,74) and a second side (bottom surface) facing the panel (72,74);
a stud (100) configured to couple the shell (68,70) to the panel (72,74);
a first stand-off pin (120) proximate to the stud (100) and configured to extend from the second side of the shell (68,70) to the panel (72,74);

an impingement hole (104) extending through the shell (68,70), wherein:
the impingement hole extends from the first side of the shell (top surface of 68,70) to the second side of the shell (bottom surface of 68,70).
However, Chang does not teach that the impingement hole is an angled impingement hole extending through the shell at an angle relative to a line extending from a pin center of the first stand-off pin to a stud center of the stud, wherein:
the angled impingement hole is oriented to port a cooling fluid through the shell to a first area between the stud and the first stand-off pin,
air is configured to pass through the angled impingement hole and impinge on the first area, and
the angled impingement hole extends from the first side of the shell to the second side of the shell.
Gerendas teaches (Figure 2) an angled impingement hole (32) extending through a shell (32) at an angle (as shown by center axes 33), wherein:
the angled impingement hole (32) is oriented toward a first area around a stud (31), and
air (as shown by center axes 33) is configured to pass through the angled impingement hole (32) and impinge on the first area around the stud, and the angled impingement hole (32) extends from a first side of the shell (top surface of 32) to the second side of the shell (bottom surface of 32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the impingement hole of Chang to be an angled impingement hole, in order to provide cooling to the transition between the bolt and the panel to draw a particularly 
the impingement hole (Chang, 104) is an angled impingement hole (Chang, 104 now modified as an angled impingement by Gerendas) extending through the shell (Chang, 68,70) at an angle relative to a line extending from a pin center of the stand-off pin (Chang, 120) to a stud center (dotted line in Fig. 6 of Chang) of the stud (Chang, 100), wherein:
the angled impingement hole (Chang, 104 now modified as an angled impingement hole) is oriented to port a cooling fluid through the shell (68,70) to a first area between the stud (100) and the first stand-off pin (120),
air is configured to pass through the angled impingement hole (104) and impinge on the first area, and
the angled impingement hole (104) extends from the first side of the shell (68,70) to the second side of the shell (68,70).
Furthermore, the limitation “is oriented to port a cooling fluid through the shell to a first area between the stud and the first stand-off pin” is a statement of intended use and the structure of the device as taught by Chang, in view of Gerendas, can perform the function (by the mere fact that Chang’s impingement hole can be oriented at such an angle – for example 20 degrees relative to the horizontal axis – that would direct air into the spacing between adjacent stand-off pins 120 before reaching stud 100). It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 12, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 9, and Chang further teaches (Figure 5) the stand-off pin (120) includes multiple stand-off pins (120) surrounding the stud (100).
Regarding claim 13, Chang, in view of Gerendas as discussed so far, teaches the invention as claimed and as discussed for claim 12, except for the angled impingement hole including multiple angled impingement holes each extending through the shell.
Gerendas further teaches (Figure 2) the angled impingement hole (32) includes multiple angled impingement holes (Figure 2 shows a quantity of two) each extending through the shell (29) – (see also ¶ [0037], ll. 1-3: “several impingement cooling holes 32 are provided in the combustion chamber wall 29”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, in view of Gerendas as discussed so far, by including multiple angled impingement holes each extending through the shell, for the same reasons as discussed in the rejection of claim 9.
Regarding claim 14, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 13, except for a pin quantity of the multiple stand-off pins equaling a hole quantity of the multiple angled impingement holes.
Note that Chang teaches a pin quantity of the multiple stand-off pins is greater than a hole quantity of the multiple angled impingement holes (as explained in the rejection of claim 15 below).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, in view of Gerendas, by eliminating a specific quantity of stand-off pins such that a pin quantity of the multiple stand-off pins equals a hole quantity of the multiple angled impingement holes, since it has been held that eliminating an element and its undesired function, in this case the excess quantity of stand-off pins, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), MPEP 2144.04 IIA.
Regarding claim 15, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 13, and Chang further teaches (Figures 6 and 7) a pin quantity of the multiple stand-off pins (120) is greater than a hole quantity of the multiple angled impingement holes (104 modified to be angled) – (¶ [0057], ll. 5-7 states “The film cooling holes 108 are generally more numerous than the impingement cooling holes 104”. Figure 7 shows a quantity of film cooling holes 108A equal to a quantity of stand-off pins 120 – i.e., there are 8 holes 108A and 8 pins 120. Since there are more film cooling holes 108 than impingement cooling holes 104, there must also be more stand-off pins 120 than impingement cooling holes 104).
Regarding claim 16, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 9, including the angle (of Chang’s impingement hole 104 modified to be angled) is selected to eject debris from an area between the stud (Chang, 100) and the stand-off pin (Chang, 120) – (Chang, in view of Gerendas, is capable of performing this function, since the air from impingement hole 104 would naturally flow toward stud 100, and therefore, eject any debris in the claimed area).
Regarding claim 17, Chang teaches (Figures 5 and 6) a combustor section (56 – Figure 1) of a gas turbine engine (20 – Figure 1), the combustor section (56) comprising:
a liner and shell assembly (60,62) comprising:
a panel (72,74) configured to at least partially define a combustion chamber (66 – Figure 2);
a shell (68,70) comprising a first side (top surface) facing away from the panel (72,74) and a second side (bottom surface) facing the panel (72,74);
a stud (100) configured to couple the shell (68,70) to the panel (72,74);
a first stand-off pin (120) proximate to the stud (100) and configured to extend from the second side of the shell (68,70) to the panel (72,74);
a second stand-off pin (any of the other 120) spaced apart from the first stand-off pin (120) in a circumferential direction (as shown by Figure 5) relative to a stud centerline (dotted line in Figure 6) of the stud (100);
an impingement hole (104) extending through the shell (68,70), and the impingement hole extends from the first side of the shell (top surface of 68,70) to the second side of the shell (bottom surface of 68,70); and
a fuel nozzle (86 – Figure 2) configured to inject fuel into the combustion chamber (66).
However, Chang does not teach that the impingement hole is an angled impingement hole extending through the shell at an angle relative to a line extending from a pin center of the first stand-off pin to a stud center of the stud, the angled impingement hole oriented to port a cooling fluid through the shell to a first area between the stud and the first stand-off pin, wherein air is configured to pass through the angled impingement hole and impinge on the first area, and the angled impingement hole extends from the first side of the shell to the second side of the shell.
Gerendas teaches (Figure 2) an angled impingement hole (32) extending through a shell (32) at an angle (as shown by center axes 33), the angled impingement hole (32) is oriented toward a first area around a stud (31), wherein air (as shown by center axes 33) is configured to pass through the angled impingement hole (32) and impinge on the first area around the stud, and the angled impingement hole (32) extends from a first side of the shell (top surface of 32) to the second side of the shell (bottom surface of 32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the impingement hole of Chang to be an angled impingement hole, in order to provide cooling to the transition between the bolt and the panel to draw a particularly large amount of heat out of this zone, thereby prolonging the service life of this connection, as taught by Gerendas (¶ {0025] and [0027]), therefore providing:
the impingement hole (Chang, 104) is an angled impingement hole (Chang, 104 now modified as an angled impingement by Gerendas) extending through the shell (Chang, 68,70) at an angle relative to a line extending from a pin center of the stand-off pin (Chang, 120) to a stud center (dotted line in Fig. 6 of Chang) of the stud (Chang, 100), the angled impingement hole (Chang, 104 now modified as an angled impingement hole) is oriented to port a cooling fluid through the shell (68,70) to a first area between the stud (100) and the first stand-off pin (120), wherein air is configured to pass through the angled impingement hole (104) and impinge on the first area, and the angled impingement hole (104) extends from the first side of the shell (68,70) to the second side of the shell (68,70).
Furthermore, the limitation “oriented to port a cooling fluid through the shell to a first area between the stud and the first stand-off pin” is a statement of intended use and the structure of the device as taught by Chang, in view of Gerendas, can perform the function (by the mere fact that Chang’s impingement hole can be oriented at such an angle – for example 20 degrees relative to the horizontal axis – that would direct air into the spacing between adjacent stand-off pins 120 before reaching stud Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 19, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 17, including the angled impingement hole (Chang, 104 modified to be angled) extends through the shell (Chang, 68,70).
However, Chang, in view of Gerendas as discussed so far, does not teach that the angled impingement hole also extends through a portion of the first stand-off pin to port a compressed gas through the shell to an area between the stud and the first stand-off pin.
Chang teaches (Figure 9) a stud cooling hole (132) extending through a portion of the stud (100). It is noted that a stud is structurally similar to a stand-off pin.

porting a compressed gas through the shell (Chang, 68,70) to an area between the stud and the first stand-off pin (Chang, 120).
The limitation “to port a compressed gas through the shell to an area between the stud and the first stand-off pin” is a statement of intended use and the structure of the device as taught by Chang, in view of Gerendas, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 20, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 19, including the angle (of Chang’s impingement hole 104 modified to be angled) is selected to eject debris from an area between the stud (Chang, 100) and the first stand-off pin (Chang, 120) – (Chang, in view of Gerendas, is capable of performing this function, since the air from impingement hole 104 would naturally flow toward stud 100, and therefore, eject any debris in the claimed area).
Regarding claim 21, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 9, including the angled impingement hole (Chang, 104 now modified as an angled impingement hole) is angled so as to cause the air to rotate around the stud (Chang, 100) – (desired result).
The recitation “so as to cause the air to rotate around the stud” is a statement of desired result and the structure of the device as taught by Chang, in view of Gerendas, can achieve the desired result (after the air impinges on the stud, the air will split into two flow paths, each “wrapping” or rotating around the stud). It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function”, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); “[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), MPEP 2114 (I).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01.
Regarding claim 22, Chang, in view of Gerendas as discussed so far, teaches the invention as claimed and as discussed for claim 13, except for the multiple angled impingement holes being arranged in a same rotating direction around the stud so as to cause a flow of the cooling fluid to wrap around the stud.
Gerendas further teaches (Figure 2) the multiple angled impingement holes (32) is arranged in a same rotating direction around the stud (31) – (as shown in Figure 2, the two angled impingement holes 32 are arranged in a same rotating direction around stud 31) so as to cause a flow of the cooling fluid to wrap around the stud – (desired result).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, in view of Gerendas as discussed so far, by arranging the multiple angled impingement holes in a same rotating direction around the stud so as to cause a flow of the cooling fluid to wrap around the stud, for the same reasons as discussed in the rejection of claim 9.
The recitation “so as to cause the air to wrap around the stud” is a statement of desired result and the structure of the device as taught by Chang, in view of Gerendas, can achieve the desired result (after the air impinges on the stud, the air will split into two flow paths, each “wrapping” around the stud). It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function”, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); “[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), MPEP 2114 (I).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01.
Regarding claim 23, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 9, including the angle is between one degree and eighty nine degrees (obvious from Figure 2 of Gerendas).
Regarding claim 24, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 23, including the angle is between ten degrees and eighty degrees (obvious from Figure 2 of Gerendas).
Furthermore, Gerendas teaches (¶ [0015], ll. 1-4) “To achieve symmetrical and even cooling, it is particularly advantageous when several impingement cooling holes are provided whose center axes intersect the center axis of the bolt”, thereby teaching that the center axis of the impingement cooling holes, and thus the angle, can be varied. Therefore, the volume of the cavity is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).
In this case, the recognized result is that the inclination, or angle, of the impingement cooling holes can be selected in order to provide a specific location of cooling to the stud.
Therefore, since the general conditions of the claim, i.e. that the angle of the impingement cooling holes can be selected in order to provide a specific location of cooling to the stud, were disclosed in the prior art by Gerendas, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to select the angle of the impingement cooling holes within the claimed range, to provide a specific location of cooling to the stud, as taught by Gerendas, in order to achieve symmetrical and even cooling of the stud. It has been held that “[W]here the general conditions of a claim are disclosed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Furthermore, the Examiner additionally notes that "[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Regarding claim 25, Chang, in view of Gerendas as discussed so far, teaches the invention as claimed and as discussed for claim 22, except for the multiple angled impingement holes being equidistantly disposed circumferentially about the stud.
Gerendas further teaches (Figure 2) the multiple angled impingement holes (32) are equidistantly disposed circumferentially about the stud (31) – (¶ [0015], ll. 4-6: “These several impingement cooling holes can be arranged either evenly spread or unevenly (asymmetrically) around the circumference of the bolt”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, in view of Gerendas as discussed so far, by equidistantly disposing the multiple angled impingement holes circumferentially about the stud, for the same reasons as discussed in the rejection of claim 9.
Regarding claim 26, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 9, including the angled impingement hole (Chang, 104 now modified as an angled impingement hole) is oriented to port the cooling fluid through the shell (Chang, 68,70) to the first area between the stud (Chang, 100) and the first stand-off pin (120) – (as discussed in the rejection of claim 9, this limitation is intended use) so as to cause a flow of the cooling fluid to wrap around the stud (100) 
The recitation “so as to cause a flow of the cooling fluid to wrap around the stud so as to turn the flow of cooling fluid to purge debris from the first area” is a statement of desired result and the structure of the device as taught by Chang, in view of Gerendas, can achieve the desired result (after the air impinges on the stud, the air will split into two flow paths, each “wrapping” around the stud and purging any debris in the first area). It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function”, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); “[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), MPEP 2114 (I).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01.
Regarding claim 27, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 22, and Chang further teaches (Figure 5) the first stand-off pin (120) and the second stand-off pin (120) include multiple stand-off pins (120) each proximate to the stud (100) – (as shown by Figure 5 of Chang) and configured to extend from the second side of the shell (68,70) to the panel (72,74).
 However, Chang, in view of Gerendas, does not teach a hole quantity of the multiple angled impingement holes is equal to a pin quantity of the multiple stand-off pins.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, in view of Gerendas, by eliminating a specific quantity of stand-off pins such that a pin quantity of the multiple stand-off pins equals a hole quantity of the multiple angled impingement holes, since it has been held that eliminating an element and its undesired function, in this case the excess quantity of stand-off pins, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), MPEP 2144.04 IIA.
Regarding claim 28, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 9, except for the air exiting the angled impingement hole at the first area.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, in view of Gerendas, by relocating the angled impingement hole such that the air exits the angled impingement hole at the first area, since it has been held that mere relocation of an element would not have modified the operation of the device (positioning the angled impingement holes above the first area would achieve the same function of porting air to the first area, as would position the angled impingement holes outside of the first area). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04 (VI-C).
Regarding claim 29, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 17, except for the air exiting the angled impingement hole at the first area.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, in view of Gerendas, by relocating the angled impingement hole such that the air exits the angled impingement hole at the first area, since it has been held that mere relocation of an element would not have modified the operation of the device (positioning the angled impingement holes above the first area would achieve the same function of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04 (VI-C).
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0313004 A1), in view of Gerendas (US 2017/0298824 A1), and in further view of Tentorio (US 2017/0205069 A1).
Regarding claim 11, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 9, and Chang further teaches (Figure 6) the stand-off pin (120) has a height extending from the shell (68,70) to the panel (72,74) – (as shown in Figure 6), a length (diameter of 120) extending in a direction from the stand-off pin (120) to the stud (100).
However, Chang, in view of Gerendas, does not teach that the stand-off pin has a width that is greater than the length.
Tentorio teaches (Figures 14 and 16) a stand-off pin (72) has a width that is greater than the length.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stand-off pin of Chang, in view of Tentorio, to have a width that is greater than the length, in order to control the coolant flow characteristics, as evidenced by Tentorio’s Figures 13 and 14, each of which shows a different flow characteristic (as depicted by the arrows) based on the shape of the stand-off pin 72.
Regarding claim 18, Chang, in view of Gerendas, teaches the invention as claimed and as discussed for claim 17, and Chang further teaches (Figure 6) the first stand-off pin (120) has a height extending from the shell (68,70) to the panel (72,74) – (as shown in Figure 6), a length (diameter of 120) extending in a direction from the first stand-off pin (120) to the stud (100).
However, Chang, in view of Gerendas, does not teach that the first stand-off pin has a width that is greater than the length.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first stand-off pin of Chang, in view of Gerendas, to have a width that is greater than the length, in order to control the coolant flow characteristics, as evidenced by Tentorio’s Figures 13 and 14, each of which shows a different flow characteristic (as depicted by the arrows) based on the shape of the stand-off pins 72.

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “even turning the cooling hole 104 closest to the standoff pins 120 at an angle would not place the exit of the cooling hole within the periphery of the standoff pins 120 so as to ‘port a cooling fluid through the shell to a first area between the stud and the first stand-off pin’ as claimed”, Applicant has not provided any reasoning as to why turning cooling hole 104 at an angle would not port a cooling fluid through the shell to a first area between the stud and the first stand-off pin. As long as there is nothing obstructing the line of sight from cooling hole 104 to the first area, cooling hole 104 is capable of discharging air to the first area, even if cooling hole 104 is not within the periphery of standoff pins 120. See the annotated Fig. 7 of Chang on next page, which shows an example of a cooling hole discharging air at an angle to a first area between the stud and the first stand-off pin. Note that Fig. 6 of Chang does not necessarily mean that cooling holes 104 are in the same circumferential position (into/out of the page) as standoff pin 120 (i.e., Fig. 6 appears to show standoff pin 120 obstructing cooling hole 104 from stud 100, but cooling holes 104 are actually positioned along various circumferential locations, as depicted in Fig. 5 of Chang).

    PNG
    media_image1.png
    541
    694
    media_image1.png
    Greyscale

Applicant’s argument regarding the new claims are addressed in the prior-art rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741